DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 9/28/20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply identifying, calculating, and determining routes based on observational and/or predetermined data can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. Simply including the usage of a processor and 
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as controlling the vehicle based on the determined TP may overcome the rejection.
Dependent claims do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 8, and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Castro (US 2020/0293049).

Regarding claims 1, 8, and 15, De Castro discloses an autonomous vehicle route planning system including a system for dynamically determining and seamlessly switching trajectory planner (TP) for an Autonomous Ground Vehicle (AGV), the system comprising: a processor; and a computer-readable medium communicatively coupled to the processor, wherein the computer-readable medium stores processor-executable instructions, which when executed by the processor, cause the processor to (¶55 -  on-board controller to implement route planning including on-board components may include, for example, one or more processing devices such as one or more microcontrollers, one or more microprocessors, programmable logic such as a field-programmable gate array (FPGA), one or more application-specific integrated circuits (ASICs), solid state circuitry, or any appropriate combination of two or more of these types of processing devices.): 
determine a derived mission at a current position of the AGV along a global path based on static environment data from a navigation map and dynamic environment data acquired by the AGV, wherein the derived mission corresponds to a local objective of the AGV (¶37 and ¶48 - choose a route through a dynamically changing environment based on a cost map corresponding to the recited derived mission based on environmental data in a navigation map and dynamic data towards a second location (“goal”) such as its destination corresponding to the recited derived mission); 
identify one or more potential TPs from a plurality of TPs based on the derived mission, wherein the plurality of TPs comprises a current TP of the AGV (¶38 - a cost map that contains a representation of one or more possible routes between a first location and a second location); 
calculate a weighted suitability score for each of the one or more potential TPs based on a set of TP evaluation parameters, wherein the set of TP evaluation parameters comprises at least one of an objective match score, a complexity score, and a data interpretation toughness score (¶48-51 – cost based on a variety of factors corresponding to the recited weighted suitability score passed on TP evaluation parameters where length of route corresponding to the recited objective match score, difficulty to traverse corresponding to the recited complexity score and detected obstacle corresponding to the recited data interpretation toughness score); and 
determine a new TP from the one or more potential TPs to achieve the derived mission based on the weighted suitability score for each of the one or more potential TPs and a simulated evaluation of the new TP, wherein the simulated evaluation of the new TP comprises determining a projected pose of the AGV by simulating a new trajectory plan by the new TP and evaluating the projected pose with respect to the local objective (¶64-66 – robot selects a new route to the second location corresponding to the recited determine a new TP from the one or more potential TPs to achieve the derived mission based on the adjusted cost map corresponding to the recited based on the weighted suitability score and a simulated evaluation of the new TP including the succession of projected poses).

Regarding claims 2, 9, and 16, De Castro further discloses identifying the one or more potential TPs is further based on the dynamic environment data (¶37 - the autonomous devices to choose a route through a dynamically changing environment. These route planning updates may be obtained from distributed cameras or other detectors that provide information about local visual elements that may be used to update a cost map dynamically.).

Regarding claims 3, 10, and 17, De Castro further discloses to determine the new TP, the processor-executable instructions, on execution, cause the processor to: iteratively select a TP from the one or more potential TPs based on the weighted suitability score for each of the one or more potential TPs (¶41 - While the autonomous device is moving along a route, the on-board computing system may continuously receive input from the detectors. If an obstacle is blocking the trajectory of the autonomous device, the on-board computing system is configured to plan a path around the obstacle where continuous input corresponding to the recited iteratively updating weighted suitability score for the TPs); and 
perform the simulated evaluation of the selected TP, wherein the iteration is performed until the projected pose for the selected TP is within a predefined threshold of a desired pose of the AGV as per the local objective (¶41 – blocked route corresponding to the recited predefined threshold where the on-board computing system is configured to plan a path around the obstacle corresponding to the recited iteration performed until the TP is within a predefined threshold).

Regarding claims 4 and 11, De Castro further discloses the dynamic environment data acquired by the AGV comprises at least one of camera data, Light Detection and Ranging (LIDAR) data, or short-range Radio Detection and Ranging (RADAR) data (¶43-44).

Regarding claims 5, 12, and 18, De Castro further discloses the weighted suitability score is directly proportional to the objective match score and is inversely proportional to at least one of the complexity score and the data interpretation toughness score (¶8 – greater costs attributed to longer routes, therefore lower costs attributed to shorter routes corresponding to the recited objective match score and ¶48 - a greater cost may be indicative of a greater level of difficulty in traversing the route corresponding to the recited complexity score and ¶38 - if one of the routes is completely or partially blocked, a cost of that route may be increased on the cost map where detected obstacle corresponding to the recited data interpretation toughness score).

Regarding claims 6, 13, and 19, De Castro further discloses replace the current TP with the new TP for at least one navigation cycle; and evaluate an impact of the replacement by (¶66 - the robot selects a new route 56 to the second location 49 based on a cost map of the space): 
evaluating a performance of the AGV with respect to the derived mission based on navigation performed as per the new TP (¶66 – new route 56 to the second location 49 based on a cost map corresponding to the recited evaluation with respect to the derived mission); 
evaluating a simulated performance of the AGV with respect to the derived mission based on simulated navigation as per the current TP (¶64-66 – route planning based on the cost map to the second location corresponding to the recited evaluating a simulated performance with respect to the derived mission based on simulated navigation as per the current TP); and 
comparing the performance of the AGV with the simulated performance of the AGV to decide between continuing with the new TP or switching back to the current TP (¶66 – weighing whether or not the robot can move around the object or not corresponding to the recited comparing the performance of the new route to the old route and either continuing with the new route or maintaining the current route).

Regarding claims 7, 14, and 20, De Castro further discloses switch back to the current TP based on the evaluation of the impact (¶66 - the robot may still select the original route to second location 49 based on a cost map of the space and may be controlled to move around the object).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Moore et al. (US 2018/0245937) discloses a dynamic route planning system including deriving the route based on weights of routing maneuvers that exceed a threshold complexity score, lengths and other parameters (¶30-33).

Sorensen (US 2021/0293548) discloses a route planning system including the weighing of difficulty level, length of the route, and external visual data inputs (¶69-73).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665